Case 3:17-cr-00387-CRB Document 87-1 Filed 12/04/18 Page 1 of 7




                EXHIBIT A
         Case 3:17-cr-00387-CRB Document 87-1 Filed 12/04/18 Page 2 of 7



                                        Amer Alhaggagi Statement

I think I would be appropriate, I believe, to begin this narrative on the day of my return from my sister’s
wedding in Saudi Arabia in May of 2016. Now I had been working on various projects before I went to
Saudi Arabia. I had plans to take over the Boost Mobile store where I had been working (because the
business was doing poorly and my boss was going to close it) and I was going to start a marijuana grow
with my cousin. At the time I was at the Boost Mobile I could get credit card information from
customers that I stole and used for online shopping for clothes. I kept doing that pretty much for the
whole time until I got arrested. I thought that credit card companies would just cover the amounts for
the people and didn’t feel bad about it at the time , even though I knew it was wrong – that was just
how I thought! I didn’t think about credit scores though and I am sorry that I’ve done damage there to
the people who gave me the credit cards at the store.

But as far as how I got into the situation with the agent and the ISIS guys without boring you with the
details, my plans to take over the Boost store and go into the marijuana business ended in shambles
when I returned because my boss decided to keep the lease and my brother‐in‐law convinced my cousin
that marijuana was “too risky.” And as is usual for me after a setback I go into a funk and do nothing
(literally nothing) for a few months. I will not go any further chronologically in the sequence of events
than this, but will return now to the period of “aloofness”, for it is where everything started.

Now, during my retreat from society (as much as I was able to), I still lived with my parents because they
would not approve of me living on my own until I got married. I was in the same house as my Mom and
Dad (I avoided my Dad as much as possible, we do not get along and he disapproved of everything I did).
Also at home were my brother Aziz and my two younger sisters, Sarah and Saja. To avoid my parents, I
would stay up late at night and sleep most of the day. I started smoking a lot of marijuana and spending
all my time on social media, usually only websites (or apps in this case) that allowed users to retain their
anonymity (I confess I like to mess with people).

Relevant to this is to mention that I was using Twitter’s search engine to look‐up news relevant to the
Middle east (Twitter usually has the most recent news), which includes ISIS news. I was interested in the
Middle East and what was going on there and I did not think much of how the Middle East or ISIS was
covered by the American media because they seemed so out of touch. I started to look for the “real”
story on Twitter. Who I found (unfortunately) was the ISIS propagandists. They (ISIS propagandists)
were very active, so their news tended to be everywhere (literally everywhere. Lookup #GayPorn on
Twitter; ISIS will be there). That being said, I found a link on Twitter (a Telegram link) that captioned
“Live news, Battle field videos, current events…” that was my introduction to telegram. I had to create a
telegram account in order to view the link (which I did), then was directed to a telegram channel of IS
news and media. But before going any further I must give a simplified and brief Introduction to
Telegram.

Telegram is a Social Media /Messaging app very similar to “What’s app”. Its users have the options to
start Group chats (GC) private chats or channels. A GC is a public chat open for anyone on the Telegram
platform to join, either via an invitation link, or simply by typing in the name of the chat. Also, chat


.                                                    1
         Case 3:17-cr-00387-CRB Document 87-1 Filed 12/04/18 Page 3 of 7



participants and the owner /creator of the GC are allowed to add users simply by adding their handle
(their @...) to the Groups “Members List”. People like their chats to have lots of participants so they
add other users randomly, that is why you could see me, for example, on Japanese, Spanish and Persian
Groups even though I never participated because I don’t speak the language. So a GC with five members
could suddenly have fifty overnight or an individual could find themselves a member of multiple GC
overnight even if they didn’t have a desire to join.

A channel on the other‐hand has one “Publisher,” and unlike a GC, participation is limited to that
individual. The Publisher broadcasts whatever he likes to his followers /audience. Just as in a GC, there
is a “Link” and a handle associated with a Channel, and by sharing this link or handle on other groups or
websites (such as twitter, and usually by false advertisement and spam), the Publisher gains his
subscribers via a tap/click on that link.

After clicking on the Telegram link on Twitter and creating a Telegram account I became a subscriber of
that “Live news, Battle field videos, current events” channel. From there on out I became a
member/subscriber of many other channels/chats, either by being added randomly by other users or via
invitation links. This process was a combination of chats/channels I was interested in and ones I was
added to at random, which explains my subscrition to groups/chats that were in foreign languages.

Habitually I would engage and disengage with people at random. I would spam, “Troll”, and get kicked‐
out of groups very often, which caused my account to get “blocked/banned”. This eventually led to me
opening my own group chat, Samarat al Arabiya (Arabian Nights).

So back to Telegram and the IS chats I started joining and reading about them starting with being
interested in the news and then with being interested/fascinated by the people who were posting. I
found them to be the most entertaining kind of chats due to their comedic earnestness. This isn’t
because I supported them and I didn’t believe in what they are doing/saying they were doing (which is
probably two very different things). I do not believe in any kind of terrorism or violence even though I
know I stupidly said things on Telegram and to the undercover agent like I was enthusiastic about all
sorts of violent acts.

I made the mistake of telling people on the ISIS chats that I was in America and that made them more
interested. I thought it was funny that they were so interested and I sent pictures to prove I was in the
US. With those guys I started talking about the same kind of terrorism that I talked with the undercover
about later. I asked one of them for instructions for how to make a bomb but they were so complicated
I got bored looking at them and couldn’t understand them. After watching the ISIS videos I had gotten
curious about bomb‐making even though I was never interested in actually trying to make one myself.
And also I liked telling them I was interested to see how far I could push it with them, as you see that
was my character and I kept doing the same dumb thing.

But anyway long before that on one particular evening I found myself browsing through a chat called
“Against The World Coalition”. In it, a member from the UK (Abu Ali) was claiming to have weapons for
sale, I engage with him inquiring about his prices, I also asked him if he had any hand grenades with
“timers”. It was a brief and stupid conversation from my view that wasn’t leading anywhere and it was

.                                                   2
Case 3:17-cr-00387-CRB Document 87-1 Filed 12/04/18 Page 4 of 7
         Case 3:17-cr-00387-CRB Document 87-1 Filed 12/04/18 Page 5 of 7



Our third meeting [August 10, 2016] was never supposed to happen! I’ve been ignoring his calls for a
while and I was going to ignore it again but I was smoking weed with some friends at the Kaiser building
parking lot near KFC and one friend decided to answer my phone with‐out my consent and brought it to
me saying “hey this guy said come meet him by yourself hes down the street.” So I grabbed my phone
and told him I’ll be there in a min even though I was high, he was half a block away. Which should of
made me wonder if I was in my right mind, why is he already here?!

All the way until our final meeting it was me and the agent babbling. Just as before, running my mouth
without producing anything (I was born like that). On our final meet the under cover agent took me to
his storage unit showing me two buckets of ammonium nitrate and an igniter (or something like that). It
only hit me that moment that I’ve been talking to these people for too long and had no idea what I’ve
gotten myself into and now I’m kinda freaked out. On our way back I kept telling him to not get any of
the bomb making material, that it would be my job to do that, that was the way I was going to delay
everything till the day came when he had to leave the country (which he says was at the end of that
month, and was set to a definite date so I know how long to stall). He texts me a list of about 10‐15
items to purchase and put the storage (Bomb making material). I never got any of it. After I got
dropped off that day I was still freaked and I stopped really responding to any messages or phone calls, I
was leaving home alot less frequently, but the undercover kept trying to contact me (him and his cousin)
but I wouldn’t respond, I blocked their phone number and deleted the Telegram app from my phone. I
never took it seriously and I never realized how serious he was until he was ready to make a bomb (so I
believed at the time) which I wanted no part of!

Weeks later as I was crossing 7th st heading towards 10th st, in a corner of a parking lot the U.C. agent
was lurking in his car waiting for me to walk by, as I did he got out his car and called me over, “Holy cow,
no way, this can’t be real” is what went through my mind as I walking towards him, I’m trying to think of
a lie or a way out but he was only a few steps away. So what I did was turn to some random strangers,
shake their hands and greet them (as if I knew them) just to buy some extra time to think of a lie so I
could wiggle out of this confrontation. Then I approach him, he asks me to get in his car so we could go
get something to eat and have a “talk”. I told him sure, “but, oh, wait, let me go to my car and grab my
stuff, I’ll be right back.” So I ran home and that was the end of it. It was seldom that I left home alone
after that day in fear of another confrontation. I did not know how I would get out of it if it had
happened again.

I was freaked out enough that I stayed off the internet and Telegram for a while but approximately a
month and a half later or maybe two months I went back on Telegram, I get back to messing with people
on the internet especially the ISIS guys. It was a mixture of imprudence and boredom and as I had stated
in the very beginning of this paper, I was in a funk! What can I say but that I should of known better, but
regretfully I didn’t.

On Telegram again I join some groups, started to troll and spam again, even had a 3 people crew of
“online imps” who would always join me whenever they were needed, that included Sultan, Khaled and
especially YMN. The ultimate goal was to create a fun group with mostly women that would be lewd and

.                                                    4
         Case 3:17-cr-00387-CRB Document 87-1 Filed 12/04/18 Page 6 of 7



entertaining. But still, I would be on other groups “screwing around” and trying to steal their members,
especially women (or at least they had female names but so did I sometimes, so you never really know)
to add to my group. Recall from above that you can add users to your chats as long as you have their
handle, so where do you get handles but from other groups. That resulted in me getting blocked and
reported by a mass number of people, which led to my account being “limited” numerous times
(meaning I was not able to participate in any chats for a limited period of time). It was frustrating at the
time and I wanted to retaliate which was all part of the “game”. The only problem was that I didn’t have
an online army of followers that would do what I bid them to do which was how so many people were
blocking me. So what I do is take advantage of this online drama between two groups of people, the
Shia and Sunni Muslims, who are always is a fierce online battle to get each other blocked from
Telegram.

What I would do is get the name of the administrators, who had posted my handle on their groups and
ask their followers to report my account (for whatever “bad” thing I did in their group), and do the same
to them. But instead of posting their names on my own group, which had a puny number of 100
members and only 20 of them were active, I would post their names on both pro ISIS‐chats and anti‐ISIS
chats, on the latter I would claim that they are ISIS supporters and on the former I would claim that
they’re anti‐ISIS advocates, Shiaas, and Houthis. That way I had a “standing army” of online trolls that I
could rally up to do my bidding whenever I’m being blocked. I thought this was a clever ploy and I told
my fellow “imps” about it. Some administrators kicked me out of their groups for this, some how they
knew what I was doing, you could see me at one chat pleading with them to unblock me from their
groups.

In order for my machination to work I had to play a roll, so in one way or another I would contribute to a
chat by copy and pasting stuff from other groups or engaging in some innocuous conversation here and
there to add authenticity to my claim/personality. The plot worked, unfortunately, too well. I believe
that this is why I was approached by some individuals who asked me to create some Twitter accounts
for them. I did not stop to think about what I was doing and did as they bid me to so I could keep up the
appearance. Then they came back to ask for more but I just leave them “hanging” with no response and
that’s the end of it.

Everything was a joke to me. Since the beginning I believed that this whole thing was two guys bored
and wasting time online nothing more, after all who would believe all these contradictions and
exaggerations? I didn’t think anyone was taking me seriously. I do not support any terrorist
organization, or any organization for that matter. It truly saddens me to acknowledge and own‐up to the
fact that it took me to come to this calaboose to elevate my mind from the vacuous state that it was in. I
feel really bad for the harm I’ve caused everyone and wasting the FBIs valuable time, but particularly for
what I did with the agent. At the moment of my conduct I did not realize the seriousness of my action. I
never even cogitated that violation of legal boundaries, but above all I didn’t contemplate or reflect on
my actions from a moral prespective.



.                                                    5
         Case 3:17-cr-00387-CRB Document 87-1 Filed 12/04/18 Page 7 of 7



I feel awful about all of this, but particularly for what I did with the agent. I never thought in real time
that opening up Twitter accounts was against the law, but I now of course understand that it is and that
I was way out of line doing anything for ISIS sympathizers. At the time, I did not think that opening the
accounts was a big deal – I rationalized that the internet is filled with bullshit and the ISIS dudes and
wannabes were shouting in a storm of drivel. I know now that what I did was dangerous and stupid and
I really regret it. I feel that what I did with the agent was even worse, in my opinion, because I can see
now that he took me seriously and that the things I said were so outrageous that how could he not?
And, I realize that I set a huge surveillance operation in motion and that people thought that I was going
to bomb the Bay Area. I swear that nothing was farther from the truth, but I now know that that is what
I made the FBI think.

My parents, my family and the Yemeni community have all been deeply damaged by what I did. I feel so
embarrassed and humiliated by my actions, my stupidity and my thoughtlessness. I am so sorry and so
ashamed.




.                                                    6
